Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”) is
made effective as of the 2nd day of January, 2006, by and between BANK OF
AMERICA, N.A., as Administrative Agent (“Agent”) and CEC ENTERTAINMENT CONCEPTS,
L.P., a Texas limited partnership (“Borrower”), CEC ENTERTAINMENT, INC., CEC
ENTERTAINMENT HOLDINGS, LLC, SPT DISTRIBUTION COMPANY, INC., and TJH RESTAURANT
GROUP, INC. (“Guarantors”) and the following lenders: Bank of America, N.A.,
JPMorgan Chase Bank, N.A., as a Lender and Syndication Agent, SunTrust Bank, as
a Lender and Documentation Agent, Wachovia Bank, NA, Wells Fargo, N.A., and U.S.
Bank National Association (collectively, “Lenders”).

WITNESSETH:

WHEREAS, Borrower on July 18, 2005 entered into that certain Amended and
Restated Credit Agreement (the “Credit Agreement”) with Agent and Lenders
governing a $200,000,000 revolving credit loan from Lenders to Borrower (the
“Loan”);

WHEREAS, to evidence the Loan, Borrower executed certain Promissory Notes
(collectively referred to herein as the “Note”) in the amount of the Aggregate
Commitments dated of even date with the Credit Agreement and secured guarantees
to support the Loan from the Guarantors. All documents representing, evidencing
or securing the Loan are collectively referred to as the “Loan Documents”; and

WHEREAS, as a result of Statement of Financial Accounting Standards (“SFAS”)
No. 123(R) issued by the Financial Accounting Standards Boards, and pursuant to
Section 1.03(b) of the Credit Agreement, the parties hereto desire to modify the
definitions of “Consolidated EBITDA” and “Consolidated EBITR” in the Credit
Agreement to add a provision for non-cash stock-based compensation expenses;

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein and in the Credit Agreement, in
consideration of the Loans which may hereafter be made by Lenders to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I.

Definitions and References

1.1 Terms Defined in the Credit Agreement. Unless the context otherwise requires
or unless otherwise expressly defined herein, the terms defined in the Credit
Agreement shall have the same meanings whenever used in this Amendment.



--------------------------------------------------------------------------------

ARTICLE II.

Amendments to Credit Agreement

2.1 Definition. The definition of “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended in its entirety to read as follows:

“Consolidated EBITDA” means, for any period, for the Parent and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the parent and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) non-cash stock-based compensation expense, and
(v) other non-recurring expenses of the Parent and its Subsidiaries reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period and minus (b) all non-cash items increasing Consolidated
Net Income for such period.

2.2 Definition. The definition of “Consolidated EBITR” in Section 1.01 of the
Credit Agreement is hereby amended in its entirety to read as follows:

“Consolidated EBITR” means, for any period, for Parent and its Subsidiaries on a
consolidated basis, an amount equal to Consolidated Net Income for such period
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income: (i) Consolidated Interest Charges for such period, (ii) the
provision for Federal, state, local and foreign income taxes payable by the
Parent and its Subsidiaries for such period, (iii) non-cash stock-based
compensation expense, and (iv) any other non-recurring expenses of the Parent
and its Subsidiaries reducing and Consolidated Net Income which do not represent
a cash item in such period or any future period plus (b) Consolidated Rent
Expense for such period, and minus (c) all non-cash items increasing
Consolidated Net Income for such period.

ARTICLE III.

Conditions to Closing

3.1 Effective Date. This Amendment shall become effective as of the date first
above written when and only when Agent and Lenders shall have received copies of
all documents or other evidence which the Agent, Lenders or their counsel may
reasonably request in connection herewith, including an executed original of
this Amendment signed by the Borrower, Guarantors, Agent, and Required Lenders,
in a sufficient number for the Agent and all Lenders.



--------------------------------------------------------------------------------

ARTICLE IV.

Miscellaneous

4.1 Acknowledgment by Borrower and Guarantors. Except as otherwise specified
herein, the terms and provision of the Loan Documents are ratified and confirmed
and shall remain in full force and effect, enforceable in accordance with their
terms. Borrower and Guarantors hereby acknowledge, agree and represent that
(i) Borrower and Guarantors are indebted to Lenders pursuant to the terms of the
Notes and Loan Documents as modified hereby; and (ii) contemporaneously with the
effectiveness of this Amendment, the representations and warranties contained in
the Loan Documents are true and correct representations and warranties of
Borrower and each Guarantor, as applicable, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date.

4.2 Costs and Expenses. Contemporaneously with the execution and delivery
hereof, Borrower shall pay, or cause to be paid, all costs and expenses incident
to the preparation hereof and the consummation of the transaction contemplated
hereby, including, but not limited to, reasonable fees and expenses of legal
counsel to Agent (which fees and expenses, as to legal counsel of Agent, shall
be paid directly to legal counsel of Agent immediately upon presentation of a
bill for legal services rendered).

4.3. Governing Law. THE TERMS AND PROVISION HEREOF SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

4.4 Time. Time is of the essence in the performance of the covenants contained
herein and in the Loan Documents.

4.5 Binding Agreement. This Amendment shall be binding upon the successors and
assigns of the parties hereto; provided, however, the foregoing shall not be
deemed or construed to (i) permit, sanction, authorize or condone the assignment
of all or any part of any interest in and to Borrower or any Guarantor except as
expressly authorized in the Loan Documents, or (ii) confer any right, title,
benefit, cause of action or remedy upon any person or entity not a party hereto,
which such party would not or did not otherwise possess.

4.6 Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

4.7 Construction. Whenever the context hereof so required, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general but shall be construed as cumulative of the general recitation.

4.8 Counterparts. To facilitate execution, this Amendment may be executed in as
any counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party or that the signature of all
persons required to bind any party appear on each counterpart. All counterparts
shall collectively constitute a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto. Any signature page
to any counterpart may be detached from such counterpart without impairing the
legal effect of the signatures thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
pages. Signatures hereto transmitted by facsimile or other electronic medium
shall be effective as originals.

4.9 No Reliance. In executing this Amendment, Borrower warrants and represents
that Borrower is not relying on any statement ore representation other than
those in this Amendment and the other Loan Documents and is relying upon its own
judgment and advice of its attorneys.

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS COLLECTIVELY REPRESENT THE FINAL
AGREEMET BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NOT
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Amended and Restated Credit Agreement effective as of the date first set forth
above.

 

THE BORROWER:    

CEC Entertainment Concepts, L.P.,

a Texas limited partnership

    By:  

CEC Entertainment, Inc.,

  a Kansas corporation,

  Its general partner

    By:          

Christopher D. Morris

Executive Vice President and CFO

THE ADMINISTRATIVE AGENT:    

BANK OF AMERICA, N.A.,

a national banking association,

as the Administrative Agent

    By:          

Suzanne M. Paul

Vice President

      THE LENDERS:    

BANK OF AMERICA N.A.,

a national banking association

    By:          

Steven A. Mackenzie

Senior Vice President

          JP MORGAN CHASE BANK, N.A.,     By:          

Bradley C. Peters

Senior Vice President

          SUNTRUST BANK     By:         Name:         Title:              
WACHOVIA BANK, NA,     By:         Name:         Title:               WELLS
FARGO BANK, N.A.,     By:         Name:         Title:               U.S. BANK
NATIONAL ASSOCIATION     By:         Name:         Title:    



--------------------------------------------------------------------------------

The terms, conditions and obligations of each of the undersigned

under this Amendment and each of the other Loan Documents are

hereby acknowledged and agreed to:

 

GUARANTORS:    

CEC ENTERTAINMENT, INC.,

a Kansas corporation

    By:          

Christopher D. Morris

Executive Vice President and CFO

         

SPT DISTRIBUTION COMPANY, INC.,

a Texas corporation

    By:          

Marshal Fisco

Vice President

         

CEC ENTERTAINMENT HOLDINGS, LLC,

a Nevada limited liability company

    By:          

Monte Miller

President

         

TJH RESTAURANT GROUP, INC.,

a Texas corporation

    By:          

Marshall Fisco

Vice President